 

Exhibit 10.13

WARNER MUSIC GROUP

1633 Broadway

New York, NY 10019

 

September 30, 2014

 

 

 

 

Eric Levin

c/o Warner Music Inc.

1633 Broadway

New York, NY 10019

 

 

Dear Eric:

This letter, when signed by you and countersigned by us (“Company”), shall,
subject to your successful completion of the employment application process
(including but not limited to completion of a criminal background investigation
and reference checks) in accordance with Company’s policy to the reasonable
satisfaction of Company, constitute our agreement (the “Agreement”) with respect
to your employment with Company.

1.

Position:  Executive Vice President and Chief Financial Officer

2.

Term:  The term of this Agreement (the “Term”) shall commence on October 13,
2014 and end on October 12, 2018.

3.

Compensation:

(a)       Salary:  During the Term, Company shall pay you a salary at the rate
of $550,000 per annum.

(b)       Annual Discretionary Bonus:  With respect to each fiscal year of the
Term commencing with the fiscal year that begins October 1, 2014 and ends
September 30, 2015 (i.e., the 2015 fiscal year), Company shall consider granting
to you an annual bonus (or a pro rata portion of such annual bonus for a portion
of such fiscal year).  Your target bonus for each fiscal year of the Term
(including the full 2015 fiscal year) shall be $330,000 (or a pro rata portion
of such amount for a portion of such year), and the amount of each annual bonus
awarded to you shall be determined by Company based on factors including the
strength of your performance and the performance of Company; provided, that, the
amount of each annual bonus awarded to you may be higher or lower than the
target amount, and shall remain in the sole discretion of Company.

(c)       Review of Compensation: On or about October 13, 2015, Company shall in
good faith review your salary and target bonus and consider you for
participation in Company’s Long-Term Incentive Plan; provided, however, that any
increase of your salary or target bonus shall remain in Company’s sole
discretion and Company shall have no obligation to increase your salary or
target bonus at such time.

(d)       Payment of Compensation:  Compensation accruing to you during the Term
shall be payable in accordance with the regular payroll practices of Company for
employees at your level.  You shall not be entitled to additional compensation
for performing any services for Company’s subsidiaries or affiliates.

4.

Exclusivity:

1



--------------------------------------------------------------------------------

 

(a)       Your employment with Company shall be full-time and exclusive. Except
as provided in Paragraph 4(b), during the Term you will not render any services
for others, or for your own account, in the field of entertainment or otherwise.

(b)       Notwithstanding the foregoing, shall not be precluded during the Term
from serving as a non-employee director of Forgame Group provided you hereby
covenant and agree (i) such activity shall not interfere with the performance of
your duties hereunder or conflict with your position with Company ; (ii) you
shall recuse yourself from any discussion between, among or involving Forgame
Group and its affiliates, on one hand, and Company and its affiliates on the
other and (iii) you shall maintain the confidentiality of Company confidential
information (including strategic discussions) in accordance with Paragraph 12
hereof.

5.

Reporting:  You shall at all times work under the supervision and direction of
the senior executive officers of Company and shall perform such duties as you
shall reasonably be directed to perform by such senior officers.

6.

Place of Employment:  The greater New York metropolitan area. You shall render
services at the offices designated by Company at such location. You also agree
to travel on temporary trips to such other place or places as may be required
from time to time to perform your duties hereunder.

7.

Travel and Entertainment Expenses:  Company shall pay for reasonable expenses
actually incurred, or reimburse you for reasonable expenses paid, by you during
the Term in the performance of your services hereunder in accordance with
Company’s policy for employees at your level upon presentation of expense
statements or vouchers or such other supporting information as Company may
customarily require.

8.

Benefits:  While you are employed hereunder, you shall be entitled to all fringe
benefits generally accorded to employees of Company at your level from time to
time, including, but not limited to, medical health and accident, group
insurance and similar benefits, provided that you are eligible under the general
provisions of any applicable plan or program and Company continues to maintain
such plan or program during the Term.  You shall also be entitled to three (3)
weeks vacation (with pay) during each calendar year of the Term, which vacation
shall be taken at reasonable times to be approved by Company and shall be
governed by Company’s policies with respect to vacations for executives.  

9.

Disability/Death:  If you shall become physically or mentally incapacitated from
performing your duties hereunder, and such incapacity shall continue for a
period of three (3) consecutive months or more or for shorter periods
aggregating three (3) months or more in any twelve-month period, Company shall
have the right (before the termination of such incapacity), at its option, to
terminate this Agreement with no consequence, except if such termination would
be prohibited by law.  Upon termination of this Agreement pursuant to the
foregoing, you shall continue to remain employed by Company as an at-will
employee. In the event your at-will employment with Company terminates, Company
shall pay to you any accrued but unpaid salary to the date of such termination.
In the event of your death, this Agreement shall automatically terminate except
that Company shall pay to your estate any accrued but unpaid salary through the
last day of the month of your death.

10.

Termination by Company:  Company may at any time during the Term, by written
notice, terminate your employment for malfeasance, misfeasance or nonfeasance in
connection with the performance of your duties, the cause to be specified in the
notice of termination. Without limiting the generality of the foregoing, the
following acts shall constitute grounds for termination of employment
hereunder:  (i) any willful or intentional act or omission having the effect of
injuring the reputation, business or business or employment relationships of
Company or its affiliates; (ii) conviction of, or plea of nolo contendere to, a
misdemeanor involving moral turpitude or a felony; (iii) breach of covenants
contained in this Agreement; and (iv) repeated or continuous failure, neglect or
refusal to perform your duties hereunder.

2



--------------------------------------------------------------------------------

 

11.

Consequences of Breach by Company or Non-renewal:  

(a)       In the event of a “Special Termination” (as defined below) of your
employment, your sole remedy shall be that, upon your execution of a Release (as
defined below), Company shall pay to you the “Special Termination Payments” (as
defined below), and in the event of a “Qualifying Non-renewal” (as defined
below), your sole remedy shall be that, upon your execution of a Release,
Company shall pay to you the “Non-renewal Payments” (as defined below) provided,
Company will cease making Termination Payments (as defined below) if you do not
deliver the signed Release within the time period set forth in the Release. In
addition, in the event of a Special Termination or Qualifying Non-renewal,
Company shall pay to you the “Basic Termination Payments” (as defined below).
Special Termination Payments and Non-renewal Payments are sometimes herein
referred to collectively as the “Termination Payments.” All payments made to you
hereunder shall be subject to applicable withholding, social security taxes and
other ordinary and customary payroll deductions, including without limitation
medical and other insurance premiums.

(b)       The “Basic Termination Payments” shall mean any accrued but unpaid
salary, accrued vacation pay in accordance with Company policy, any unreimbursed
expenses pursuant to Paragraph 7, plus any accrued but unpaid benefits in
accordance with Paragraph 8, in each case to the date on which your employment
terminates pursuant to an event described in paragraph (d) or (f), below, as
applicable (the “Termination Date”).  Basic Termination Payments shall be paid
to you in accordance with Company policy or in accordance with the terms of the
applicable plan.

(c)       A “Release” shall mean a release agreement in Company’s standard form,
which shall include, without limitation, a release by you of Company from any
and all claims which you may have relating to your employment with Company and
the termination of such employment.

(d)       A “Special Termination” shall have occurred in the event that Company
terminates your employment hereunder other than pursuant to Paragraph 9 or 10
hereof.

(e)        “Special Termination Payments” shall mean the greater of (i) the
“Severance Amount” (as defined below) and (ii) the sum of $550,000.

(f)       A “Qualifying Non-renewal” shall have occurred in the event that, at
the end of the Term: (i) Company declines to offer you continued employment with
Company or one of its affiliates; or (ii) Company offers you continued
employment with Company or one of its affiliates at a salary lower than your
salary as in effect on the last day of the Term, and you elect to decline such
offer and terminate your employment with Company.

(g)       The “Non-renewal Payments” shall mean the amount of severance pay (the
“Severance Amount”) that would have been payable to you under Company policy as
in effect on the Termination Date had you not been subject to an employment
agreement with Company, which amount shall under no circumstance exceed
$500,000.

(h)       Any Termination Payments payable to you under Paragraph 11(e) or (g)
above shall be made by Company in accordance with its regular payroll practices
by payment of your salary at the same rate as was in effect as of the
Termination Date for the applicable period as is necessary to cause the full
amount due under such clause to be paid (the “Payment Period”); provided that if
the total Termination Payments payable to you exceed an amount equal to
fifty-two weeks of your salary, then the Termination Payments payable to you
shall be made in equal periodic payments to you (at such times as Company makes
payroll payments to its employees generally) during the fifty-two week period
immediately following the date on which your employment terminates.  In
addition, such Termination Payments shall commence on the next possible pay
cycle following the Termination Date; provided that Company shall cease making
such payments if the Release is not executed in full within the time period set
forth in the Release.

(i)       In the event you elect not to execute and deliver a Release in
connection with a Special Termination or a Qualifying Non-renewal, Company shall
only be obligated to pay to you the Basic Termination Payments.  Following the
delivery of an executed Release pursuant to this Paragraph 11, you shall have no
duty to seek substitute employment,

3



--------------------------------------------------------------------------------

 

and Company shall have no right of offset against any amounts paid to you under
this Paragraph 11 with respect to any compensation or fees thereafter received
by you from any employment thereafter obtained or consultancy arrangement
thereafter entered into by you.  

(j)      In the event of a Special Termination or a Qualifying Non-renewal,
during the period commencing immediately following the Termination Date and
through the last day of the calendar month in which your termination occurs
(such period, the “Benefits Period”), Company shall continue to provide you and
your eligible family members with medical health insurance coverage, including
dental and vision insurance coverage under the group insurance plan maintained
by Company (“Benefits Coverage”) in accordance with the terms of the applicable
plans, to the extent that you had elected for such coverage prior to the
Termination Date.  Following the Benefits Period, you may have the right, in
accordance with and subject to the Consolidated Omnibus Budget Reconciliation
Act, as amended (“COBRA”), at your expense, to elect to continue your and/or
your dependents’ Benefits Coverage for such additional period of time as is
required under COBRA. Further information regarding COBRA coverage, including
enrollment forms and premium quotations, will be sent to you separately.

12.

Confidential Matters:  You shall keep secret all confidential matters of Company
and its affiliates (for purposes of this Paragraph 12 and Paragraph 13 only,
“Company”), and shall not disclose them to anyone outside of Company, including,
for the avoidance of doubt to Forgame Group or any of its affiliates, either
during or after your employment with Company, except with Company’s prior
written consent.  You shall deliver promptly to Company upon termination of your
employment, or at any time as Company may request, all confidential memoranda,
notes, records, reports and other documents (and all copies thereof) relating to
the business of Company which you may then possess or have under your control.

13.

Non-Solicitation: While you are employed by Company and for a period of one year
thereafter, you shall not, without the prior written consent of Company,
directly or indirectly, as an employee, agent, consultant, partner, joint
venturer, owner, officer, director, member of any other firm, partnership,
corporation or other entity, or in any other capacity: (a) solicit, negotiate
with, induce or encourage any recording artist (including a duo or a group),
publisher or songwriter who at the time is, or who within the one-year period
prior to such time was, either directly or through a furnishing entity, under
contract to Company or a label distributed by Company, to end its relationship
with Company or label, to violate any provision of his or her contract or to
enter into an exclusive recording or music publishing agreement with any other
party; or (b) solicit, negotiate with, induce or encourage any individual who at
the time is, or who within the six-month period prior to such time was, an
employee of Company in the United States, to leave his or her employment or to
commence employment with any other party.

14.

Results and Proceeds of Employment:  You acknowledge that Company shall own all
rights of every kind and character throughout the world in perpetuity in and to
any material and/or ideas written, suggested or in any way created by you
hereunder and all other results and proceeds of your services hereunder,
including, but not limited to, all copyrightable material created by you within
the scope of your employment.  You agree to execute and deliver to Company such
assignments or other instruments as Company may require from time to time to
evidence Company’s ownership of the results and proceeds of your services.

15.

Notices:  All notices, requests, consents and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally or sent by prepaid courier, or mailed
first-class, postage prepaid, by registered or certified mail, return receipt
requested as follows:

 

TO YOU:

TO COMPANY:

 

 

Eric Levin

 

                                   

                                   

Warner Music Inc.

1633 Broadway

New York, NY  10019

Attn: General Counsel

 

4



--------------------------------------------------------------------------------

 

Either you or Company may change the address to which notices are to be sent by
giving written notice of such change of address to the other in the manner
herein provided for giving notice.

 

16.

Miscellaneous:

(a)       You represent and warrant as follows: (i) you are free to enter into
this Agreement and to perform each of the terms and covenants hereunder; (ii)
you are not restricted or prohibited, contractually or otherwise, from entering
into and performing this Agreement and that your execution of and performance
under this Agreement is not a violation or breach of any other agreement and
(iii) you have not disclosed to Company or any officer or other affiliate of
Company any proprietary information or trade secrets of any former employer or
of your current employer (if applicable). You represent and warrant that your
current employer has agreed to release you from any contractual commitments
(other than with respect to use of confidential information) effective no later
than October 13, 2014.  Upon request of Company, you will provide or have
provided as of the date hereof, Company with a copy of any release document
signed by your current employer.  You further covenant that you shall not enter
into any other agreements (including an extension or amendment of any agreement)
that would restrict or prohibit you from entering into or performing under this
Agreement.

(b)       You acknowledge that while you are employed hereunder you will comply
with Company’s conflict of interest policy and other corporate policies
including, but not limited to, the requirements of Company’s compliance and
ethics program, as in effect from time to time, of which you are made aware.  

(c)       You acknowledge that services to be rendered by you under this
Agreement are of a special, unique and intellectual character which gives them
peculiar value, and that a breach or threatened breach of any provision of this
Agreement (particularly, but not limited to, the provisions of Paragraphs 4, 12,
13 and 14 hereof), will cause Company immediate irreparable injury and damage
which cannot be reasonably or adequately compensated in damages in an action at
law.  Accordingly, without limiting any right or remedy which Company may have
in such event, you specifically agree that Company shall be entitled to
injunctive relief to enforce and protect its rights under this Agreement.  The
provisions of this Paragraph 16(c) shall not be construed as a waiver by Company
of any rights which Company may have to damages or any other remedy.

(d)       This Agreement sets forth the entire agreement and understanding of
the parties hereto, and supersedes and terminates any and all prior agreements,
arrangements and understandings. No representation, promise or inducement has
been made by either party that is not embodied in this Agreement, and neither
party shall be bound by or liable for any alleged representation, promise or
inducement not herein set forth. This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile transmission or by email shall be effective as delivery of a manually
executed counterpart of this Agreement.

If, notwithstanding the provisions of the foregoing paragraph, any provision of
this Agreement or the application hereof is held to be wholly invalid, such
invalidity shall not affect any other provisions or application of this
Agreement that can be given effect without the invalid provisions or
application, and to this end the provisions of this Agreement are hereby
declared to be severable.

(e)       The provisions of this Agreement shall inure to the benefit of the
parties hereto, their heirs, legal representatives, successors and permitted
assigns.  This Agreement, and your rights and obligations hereunder, may not be
assigned by you.  By operation of law or otherwise, Company may assign its
rights, together with its obligations, hereunder in connection with any sale,
transfer or other disposition of all or a substantial portion of the stock or
assets of Company.

(f)       Nothing contained in this Agreement shall be construed to impose any
obligation on Company to renew this Agreement.  This Agreement may be amended,
modified, superseded, canceled, renewed or extended, and the terms or covenants
hereof may be waived, only by a written instrument executed by both of the
parties hereto, or in the case of a waiver, by the party waiving compliance.
Neither the continuation of employment nor any other conduct shall be

5



--------------------------------------------------------------------------------

 

deemed to imply a continuing obligation upon the expiration or termination of
this Agreement.  Upon the expiration of the Term, the continuation of your
employment (if applicable) shall be deemed “at-will.”  Accordingly, upon the
expiration of the Term, your employment with Company shall not be subject to a
defined term, but rather, you may terminate your employment with Company at any
time and for any reason and Company may terminate your employment at any time
and for any reason, and accordingly, in the event of such termination by either
party after the expiration of this Agreement, only the provisions of Paragraphs
12, 13 and 14 of this Agreement shall survive and all other provisions of the
Agreement, including the provisions relating to Special Termination Payments,
shall be void and of no effect.  The failure of either party at any time or
times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same.  No waiver by either party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.

(g)       This Agreement shall be governed by and construed according to the
laws of the State of New York as applicable to agreements executed in and to be
wholly performed within such State.  In the unlikely event that differences
arise between the parties relating to or arising from this Agreement that are
not resolved by mutual agreement Company and you agree not to demand a trial by
jury in any action, proceeding or counterclaim in order to facilitate a judicial
resolution and save time and expense of both parties.

17.

Section 409A:  This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and will be interpreted
in a manner intended to comply with Section 409A of the Code (and any related
regulations or other pronouncements).  Amounts payable under this Agreement
shall be deemed not to be a “deferral of compensation” subject to Section 409A
of the Code to the extent provided in the exceptions set forth in Treas. Reg.
Section 1.409A-1(b)(4) (“short-term deferrals”) and Treas. Reg. Section
1.409A-1(b)(9) (“separation pay plans”) and other applicable provisions of
Treas. Reg. Section 1.409A-1 through A-6.  References under this Agreement to a
termination of your employment shall be deemed to refer to the date upon which
you have experienced a “separation from service” within the meaning of Section
409A of the Code.  Notwithstanding anything herein to the contrary, if (i) at
the time of your separation from service with Company you are a “specified
employee”  as defined in Section 409A of the Code (and any related regulations
or other pronouncements thereunder) and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to you) until the date
that is six months following your separation from service (or the earliest date
as is permitted under Section 409A of the Code), at which point all payments
deferred pursuant to this Paragraph 17 shall be paid to you in a lump sum and
(ii) any other payments of money or other benefits due to you hereunder could
cause the application of an accelerated or additional tax under Section 409A of
the Code, such payments or other benefits shall be deferred if deferral will
make such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by Company, that does not cause such an
accelerated or additional tax.  To the extent any reimbursements or in-kind
benefits due to you under this Agreement constitute “deferred compensation”
under Section 409A of the Code, any such reimbursements or in-kind benefits
shall be paid to you in a manner consistent with Treas. Reg. Section
1.409A-3(i)(1)(iv).  Each payment made under this Agreement shall be designated
as a “separate payment” within the meaning of Section 409A of the Code. For the
avoidance of doubt, any continued health benefit plan coverage that you are
entitled to receive following your termination of employment is expected to be
exempt from Section 409A of the Code and, as such, shall not be subject to delay
pursuant to this paragraph.

6



--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth our understanding, please sign below and
return this Agreement to Company.

 

Very truly yours,

 

 

 

 

WARNER MUSIC INC.

 

 

 

By:

/s/ Paul M. Robinson

 

 

Name:

Paul M. Robinson

 

 

 

 

Accepted and Agreed:

 

 

 

/s/ Eric Levin

 

 

 

Eric Levin

 

 

 

 

 

7

